Citation Nr: 0511958	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  96-10 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Montana


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back injury, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to April 
1982 and from January 1990 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a videoconference hearing in May 
2000.  

The issue on appeal was originally before the Board in August 
2000 at which time it was remanded for additional evidentiary 
development.  


FINDINGS OF FACT

The residuals of the low back injury are manifested by marked 
limitation of forward bending in the standing position and 
some loss of lateral motion with osteoarthritic changes which 
equates to severe lumbosacral strain.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent, but no higher, for the veteran's service-connected 
residuals of a low back injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5295 (2002). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for his low back 
disability.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, a letter dated in April 
2003 effectively furnished notice to the veteran of the types 
of evidence necessary to substantiate his claim as well as 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the April 2003 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, and VA, have been obtained.  The veteran has been 
afforded adequate VA examinations.  The record as it stands 
includes sufficient competent evidence to decide these 
claims.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.

Factual Background

On VA examination in December 1993, the veteran complained of 
low back pain, especially in the left paralumbar region.  He 
also reported numbness in his left leg.  He indicated that he 
was unable to jog due to back spasms.  Physical examination 
revealed no evidence of asymmetry.  There was some decreased 
range of motion in the lumbar spine and pain at the extreme 
range of motion.  There was no postural deformities or fixed 
deformities found on examination.  A muscle spasm was present 
in the back.  The range of motion was forward flexion to 75 
degrees with pain at 75 degrees; backward extension to 15 
degrees; left and right lateral flexion to 10 degrees; 
rotation to the left of 45 degrees and rotation to the right 
of 35 degrees.  X-rays were interpreted as revealing disc 
space narrowing.  The pertinet diagnosis was degenerative 
osteoarthritis of L5-S1 with disk space narrowing.  

At the time of a September 1994 VA general medical 
examination, the veteran complained of increasing pain in the 
low back with prolonged positions and pain that radiated into 
his left leg.  Physical examination revealed normal posture.  
A neurological examination was normal.  The range of motion 
of the lumbar spine was determined to be forward flexion to 
30 degrees, backward extension to 10 degrees, rotation to the 
left and right of 10 degrees and flexion to the left and 
right of 10 degrees, all with pain.  X-ray examination of the 
lumbar spine was interpreted as being normal.  The pertinent 
impression was chronic low back pain secondary to 
musculoskeletal-like syndrome without X-ray evidence of 
ongoing lumbar spine or sacrum disease.  

On VA examination in April 1995, the veteran complained of a 
diminished range of motion in his back, numbness in the left 
leg, and back stiffness.  Physical examination revealed 
forward flexion to 40 degrees, backward extension to 10 
degrees, flexion to the left and right to 15 degrees, and 
rotation to the left and right to 10 degrees.  There was pain 
on motion.  The impression was chronic low back pain with 
complaints of pain in the left buttock into the left leg, 
with numbness in the left leg.  The low back pain was related 
to a musculoskeletal-like syndrome and there was no ongoing 
discogenic back disease.  It was noted that there was a 
normal neurological examination of the lower extremities.  

At the time of a September 1995 Social Security examination, 
the veteran complained of back pain and constant muscle 
spasms that shot into his left leg and calf.  Physical 
examination revealed paraspinal muscle spasm.  The range of 
motion was noted to be moderately limited with flexion to 45 
degrees, extension to 30 degrees, and right and left lateral 
flexion to 30 degrees.  The pertinent impression was 
lumbosacral pain, probable disc degeneration between L5 and 
S1 and positive lumbosacral spine X-ray.  Neurological 
examination was normal.  It was noted that the veteran's 
ability to perform work related activities was abnormal due 
to back pain and weakness of the right hand.  

The veteran testified at a local RO hearing in October 1995 
that he had spasms in his back as well as tenderness.  He had 
to be careful when lifting and he also experienced sharp pain 
down the left side of his leg.  Motion was painful.  

At the time of the VA examination in October 1996, the 
veteran reported that he had intermittent back pain which 
sometimes went into his left leg.  The veteran reported that 
he was unable to lift any weight and that was why he could 
not hold a job.  Physical examination revealed normal 
curvature of the spine.  No tenderness was noted.  There was 
no fixed deformity.  The veteran could bend forward to touch 
his knees but no further due to pain.  He could not 
hyperextend his spine due to pain.  Lateral flexion to the 
left and right was 30 degrees with pain.  Rotation to the 
left and right was slight with pain.  No neurologic deficits 
were noted.  X-rays were interpreted as revealing 
degenerative joint disease in L5-S1 as well as in T11-L1.  
Slight scoliosis to the right was also noted.  The diagnoses 
were degenerative joint disease of the lumbosacral spine and 
chronic mild to moderate back pain which did not require any 
pain medication.  

A December 1997 X-ray examination of the lumbosacral was 
interpreted as revealing L5-S1 degenerative disc disease.  
There was no evidence of spondylitis or spondylolisthesis

On VA examination in November 1998, the veteran reported that 
he developed pain after lifting more than 20 pounds.  
Standing caused numbness and aching which was relived by 
sitting forward.  He reported that he had back pain all the 
time.  Physical examination revealed forward flexion to 80 
degrees and backward extension to 10 degrees, with minimal 
pain.  Flexion to the left and right and rotation to the left 
and right were all 20 degrees without pain.  MRI  examination 
revealed mild disc bulging at L5-S1 without herniation or 
stenosis.  X-rays were interpreted as revealing disc 
degeneration at L5-S1 associated with intervertebral 
osteochondrosis.  Electromyography examination was normal.  
The impression was chronic low back pain secondary to 
degenerative disc disease at L5-S1 without any evidence of 
neurologic abnormality.  

The veteran testified before the undersigned in May 2000 that 
the last time he was treated for his back was in December 
1998.  He reported that his back pain had increased.  He 
testified that it inhibited his ability to work and drive.  
He reported that Social Security found him disabled due to 
psychiatric problems, a back injury and a hand injury.  

On VA examination in September 2001, the veteran complained 
of pain and stiffness in his lumbar spine with radiculopathy 
down the left leg greater than right.  The pain was described 
as constant and brought on by activity.  Physical examination 
revealed forward flexion to 85 degrees without pain and 90 
degrees with pain, extension of 10 degrees without pain and 
15 degrees with pain.  Lateral flexion to the left and right 
was 30 degrees.  The pertinent impression was degenerative 
changes of the lumbar spine per MRI, radiculopathy of L5-S1 
per EMG with nerve conduction studies.  

A VA clinical record dated in May 2003 indicated that the 
veteran reported increased back pain over the preceding year 
and radicular symptoms to the left leg.  X-rays revealed 
degenerative changes at L5-S1.  MRI  examination revealed a 
slight disc bulge at the L5-S1 level.  The assessment was low 
back pain and left leg radicular symptoms.  

The most recent VA examination was conducted in April 2004.  
The veteran complained of back pain which was described as 5 
up to 7 or 8 out of 10 in severity.  He also reported 
intermittent spasms.  During flare-ups, the veteran was 
unable to do anything but lie down or sit down.  Flares 
lasted one hour and the frequency depended on whether the 
veteran engaged in exacerbating behavior.  The flares were 
daily to less so and the exacerbation could occur without 
doing anything.  The veteran reported he was unable to work 
and was unable to drive more than one hour without pain.  
Physical examination revealed tenderness to palpation and a 
normal spine curvature.  The range of motion was anterior 
flexion to 35 degrees with pain and with repetition this 
motion was increased to 60 degrees.  Spinal extension was 
originally 35 degrees but with repetition it increased to 40.  
Lateral flexion to the left and right was 25 degrees and 
limited by pain.  The assessments were back strain with 
significant negative impact on the veteran's vocation, 
traumatic arthritis which had significant negative impact on 
the veteran's vocation and sciatica and radiculopathy.  

In September 2004, service connection was granted for left 
lower extremity radiculopathy with 10 percent evaluation from 
September 2001.  

Criteria

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002. See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified  
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454  
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. §  
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997);  
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version  
of the rating criteria is more favorable to the veteran.

The previous version of the rating criteria provided as  
follows:

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion,  
a 20 percent rating for moderate limitation of motion, and a  
maximum schedular rating of 40 percent for severe limitation 
of motion.

Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent  
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief. A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is  
awarded when lumbosacral strain is severe, with listing of  
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Code 5237.  Intervertebral 
disc syndrome is Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it  
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to  
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 30 percent -- forward flexion of the cervical spine of 15 
degrees of less or favorable ankylosis of the entire cervical 
spine.  

2) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

3) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

4) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right  
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used  for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the  
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration;  
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single  
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003) 5243  
Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on  
incapacitating Episodes provides for a 10 percent disability  
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months. 

Analysis

The Board finds an increased rating is warranted when the low 
back disability is evaluated under the former rating criteria 
set forth under Diagnostic Code 5295.  At the time of the 
April 2004 VA examination, physical examination revealed that 
anterior flexion was only 35 degrees with pain.  Repetition 
would increase this motion to 60 degrees.  There was also 
some limitation of lateral motion.  The examiner noted at 
this time that the back strain had a significant impact on 
the veteran's vocation and recreation.  Other evidence of 
record documents x-ray evidence of degenerative changes.  The 
Board finds this symptomatology equates to marked limitation 
of forward bending in the standing position with some loss of 
lateral motion and some osteoarthritic changes present.  This 
symptomatology more nearly approximates a 40 percent 
evaluation under Diagnostic Code 5295.  A 40 percent rating 
is the highest available under this Code. 

Looking to whether a rating in excess of 40 percent is 
warranted under any other applicable criteria, the Board 
notes that a 40 percent rating is also the highest available 
under the former Code 5292 for limitation of motion of the 
lumbar spine.  With regard to Diagnostic Code 5293 for 
intervertebral disc disease, a rating of 60 percent is 
warranted when the disability is pronounced with certain 
symptoms.  However, the preponderance of the evidence is 
against a finding that the veteran experiences severe or 
pronounced disability due to intervertebral disc syndrome.  
While a muscle spasm was noted at the time of the December 
1993 VA examination, it was determined that neurological 
examinations were normal on VA examination in September 1994, 
April 1995, October 1996 and November 1998.  At the time of 
the September 2001 VA examination, radiculopathy was 
diagnosed by electromyography examination and nerve 
conduction studies.  The May 2003 VA clinical record includes 
an assessment of low back pain and left leg radicular 
symptoms.  Radiculopathy was noted at the time of the most 
recent VA examination in April 2004.  The Board finds the 
service-connected disability is manifested, in part, by left 
leg radiculopathy.  The Board further notes, however, that 
service connection has been granted for left leg 
radiculopathy in September 2004.  Assignment of an increased 
rating based on the presence of the left leg radiculopathy 
(which is the only current evidence of intervertebral disc 
syndrome) would constitute pyramiding.  38 C.F.R. § 4.14.  

The Board further finds a rating in excess of 40 percent is 
not warranted for the low back disability when evaluated 
under the amended rating criteria for evaluation of diseases 
or injuries of the spine.  There is no competent evidence of 
the presence of either favorable or unfavorable ankylosis in 
the lumbar spine.  

A rating in excess of 40 percent is also not warranted when 
the low back disability is evaluated under the current 
criteria for evaluation of intervertebral disc syndrome.  
There is no competent evidence of record demonstrating that 
the service-connected disability is productive of 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The veteran has alleged that he is 
unemployable due to his back disability.  However, the 
evidence of record reveals that the veteran has several other 
disabilities which affect his ability to work including 
psychiatric problems and problems with his hand.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant the 
grant of a rating in excess of 40 percent.


ORDER

Entitlement to a rating of 40 percent but no more for the 
residuals of a low back injury is warranted.  The appeal is 
granted to this extent, subject to the laws and regulations 
governing monetary awards.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


